Detailed Action

1. This Office Action is submitted in response to the Application filed 10-23-2020, wherein claims 1-14 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2. Claims 1-14 are rejected under 35 U.S.C. 112 (a), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the electron beam irradiation device commensurate in scope with these claims. 
For example, claim 1 states; " A mass spectrometry device, comprising: an image generation unit that generates an image indicating a mass spectrometry sample arranged on each sample mounting portion in which each position of a plurality of sample mounting portions in a sample plate for laser desorption /ionization corresponds to each position of the plurality of sample mounting portions in an image, wherein: in the image, a display element indicating a direction is displayed at a position corresponding to the sample mounting portion.” 
However, the applicants published specification does not include a single image that was generated by the image generation unit, which was used to describe how each position of a plurality of sample mounting portions in a sample plate for laser desorption /ionization corresponds to each position of the plurality of sample mounting portions in an image.

The applicant’s published specification at [0039]-[0042] describes the image generation unit 51 in terms of a sample arrangement image SI of the sample plate for MALDI, which as shown in Figure 2, is described at [0040] as, a conceptual diagram showing an example of the sample arrangement image; for example, the conceptual drawing SI describes the row and column configuration of the 394 sample mounting portions on the sample plate, as being indicated by a row number RN (1 to 24 in the example of FIG. 2) and a column number CN (A to P in the example of FIG. 2). See [0040].
The applicant’s published specification also describes the conceptual drawing SI in Figure’s 2 and 3 at [0042] as an example that shows how mass spectrometry samples prepared from a sample collected from the same person are arranged on four sample mounting portions in two rows ordered vertically and two columns ordered horizontally; i.e., the conceptual drawing SI in Figure’s 2 and 3 are not images of the sample plate, generated by image generation unit 51, nor is conceptual drawing SI a drawing of the plurality of sample mounting portions on a sample plate. 
The applicant’s published specification describes the image generation unit 51 without providing a description of either; an image generated by image generation unit 51, or an image of a sample plate for laser desorption /ionization, thus the applicant’s published specification does not provide a description of  an image that can be used to show correspondence between the positions of the plurality of sample mounting portions on a sample plate and the positions of the plurality of sample mounting portions in an image generated by the image generation unit, as claimed.

Thus, absent an image of a sample plate generated by an image generation unit, the examiner concludes; a) that the applicant’s published specification does not provide a description of  the correspondence between the positions of the plurality of sample mounting portions on a sample plate and the positions of the plurality of sample mounting portions in an image generated by the image generation unit; and, b) that the applicants published specification does not provide an image generated by the image generation unit, that includes a display element indicating a direction that is displayed at a position corresponding to the sample mounting portion.
Therefore, absent a description of an image generated by an image generation unit, the specification does not contain clear, concise, and exact terms that would enable any person skilled in the art to make and use the invention, as described in claims 1-14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, USPN 7,855,359, in view of Truche, USPN 7,495,231, and in further view of Bui, US Pat Pub No 2006/0247863. 
 Regarding claim 1, Yamada discloses a mass spectrometry device (note Figure 3) that includes; mass analyzer 21, data processing portion 22, storage portion 24, and matrix-assisted laser desorption/ionization (MALDI) ion source 20, where a sample 12 is placed on a sample plate 11 and irradiated with laser light (note Figure 4) and ionized while sample spots 5 on the surface of sample plate 11 are observed and read with a device 2 (CCD camera 17), wherein identification information on the sample plate is read by CCD camera 17, and stored in storage portion 23. The sample plate identification (ID) information is read into the data-processing portion 22 from the storage portion 23, where software programs 24 and 25 are used to decode the ID code on the surface of the sample plate 11 that is observed and image-recognized, after which the decoded ID code in combination with data obtained by a measurement or an analysis, is also stored in storage portion 23. See Col. 6, line 9-66  The sequence of operations used to obtain mass spectra with mass analyzer 21 is also described at Col. 7, line 1-64.
Yamada also discloses at Col. 4, line 51-67 and Col. 5, line 1-7 that, sample plate 11 includes 384 sample-containing regions, shown below in Figure 1A, as 16 columns (A-P) and 24 rows (1-24)) of round marks (the plurality of sample mounting portions) that are laser engraved in the stainless steel plate that indicate the positions on the plate where drops of a sample may be placed, and where the sample plate 11 also includes the date the plate was manufactured, as well as a barcode or quick response (QR) code (note Figure 1B) as the code indicating the identification information about the sample plate. See also Col;. 5, line 62-67 and Col. 6, line 1-47.

    PNG
    media_image1.png
    409
    632
    media_image1.png
    Greyscale

 for laser desorption /ionization; however,Yamada fails to explicitly teach using the CCD camera to generate an image indicating a mass spectrometry sample arranged on each sample mounting portion in a sample plate. 
Truche discloses using a CCD camera 8 (note Figure 1) to generate images of sample plate 4 when illuminated by the light from the illumination device 6 of a  MALDI ion source, where the signal from imaging device 8 is transferred to the computer 32 of a work station that is connected to a display 30 (note Figure 3), so that an image 42 of the illuminated sample plate can be processed, displayed and stored; wherein the sample-containing areas 44 of the displayed image, are clearly distinguishable from the areas 46 that do not contain sample. An example of an image of a MALDI sample plate, captured with a CCD camera, is shown below in Figure 5. See Col. 6, line 7-28; Col. 7, line 56-67 and Col. 8, line 1-31.

    PNG
    media_image2.png
    403
    556
    media_image2.png
    Greyscale

		                		Fig. 5
Modification would have required combining the work station of Truche with the mass spectrometer of Yamada in order to allow a user of the Yamada mass spectrometer to obtain detailed images of a MALDI sample plate that are detected with a CCD camera by processing, displaying and storing the images, so that sample-containing regions on the MALDI sample plate can be readily 
Therefore, it would have been an obvious modification to have made at the time of the effective filing of the claimed invention, since it would have allowed Yamada to process, display and store CCD generated images of a MALDI sample plate that include sample-containing regions that are readily distinguished from regions that do not contain the sample, thereby providing a significant contribution to the mass spectrometry arts. 
Regarding the last limitation of claim 1, the combination of Yamada and Truche discloses an image generation unit that generates an image indicating a mass spectrometry sample arranged on each sample mounting portion in which each position of a plurality of sample mounting portions in a sample plate for laser desorption / ionization corresponds to each position of the plurality of sample mounting portions in an image, but the combination of Yamada and Truche fails to explicitly disclose using a display element in an image to indicate a direction that is displayed at a position corresponding to the sample mounting portion.
Bui discloses a Maldi mass spectrometer system 100 (note Figure 1) that includes CCD camera 145, which is used to capture images of samples deposited on MALDI sample plate 115, while pulsed laser beam 112 is scanned over the sample plate to ionize the samples along a predetermined imaging path. See [0025]-[0030].
Bui also discloses using processing unit 160 to generate an optimized laser beam path between regions of the target area on the sample plate that are predicted to yield strong analyte signals; wherein, processing unit 160 obtains an image of a target area (sample mounting portions) on sample plate 120, that is captured by CCD camera 145, and the image is stored as pixel data corresponding to an array of contiguous pixels, with each pixel representing a spatially distinct region of the image, where each pixel is assigned a luminance value. Groups of pixels in the image are then aggregated into “picture elements” whose dimensions are set to roughly equal the spot size or impingement area of laser beam 112,  into a single picture element (note Figure 4) whose picture element value will be equal to the number of pixels in the block multiplied by the luminance values for each pixel.See also [0029]-[0036].
	Bui further discloses setting threshold values for each picture element (obtained from a thresholded picture element map) that are indicative of the luminance value of the picture element. In this way the threshold value classifies each picture element into either a "good" picture element that exhibits the desired brightness and/or other spectral characteristic or "bad" picture elements that lack these characteristics [note Figure’s 7(a) and 7(b)].Thus, regions of a target area in an image that have high sample concentrations and those which are more likely to produce good mass spectra may be identified, wherein, by using the thresholded picture element map, a path may be generated through regions corresponding to good picture elements that are irradiated by the laser beam to produce mass spectra, while regions corresponding to bad picture elements are skipped without being irradiated (note Figure 8). See also [0040]-[0047].  
Modification would have required using the pixel based picture elements of Bui with the image recognized sample plate MALDI analysis system of Yamada and Truche to determine a path through regions on a sample plate that correspond to good picture elements, which when irradiated by the laser beam will produce mass spectra, while regions corresponding to bad picture elements may be skipped without being irradiated in order to obtain greater efficiencies and improved performance.
Therefore, it would have been an obvious modification to have made at the time of the effective filing of the claimed invention since using the sample plate image analysis technique of Bui would have allowed Yamada and Truche to select laser impingement locations on a sample plate that would provide 

Regarding claim 2, the combination of Yamada, Truche and Bui teaches the claimed mass spectrometry device, as described above regarding claim 1, where Yamada discloses observing the sample plate while irradiating sample surfaces “in turn” or in order, as the sample plate is moved in the X and Y directions (See Col. 3, line 54-67 and Col. 7, line 1-27), and Bui discloses using optimum irradiation paths (an order) at [0044]-[0047].
Regarding claims 3-6, the combination of Yamada, Truche and Bui teaches the claimed mass spectrometry device that includes a sample plate having groups of pixel based picture elements defined by luminance or brightness that correspond with the sample mounting portions on the sample plate, as described above regarding claims 1 and 2; wherein, one of ordinary skill in the art would recognize that the groups of pixel based picture elements provided in accordance with the combination of Yamada, Truche and Bui, could be readily arranged to correspond with different samples, as described in claims 3-6. 
Regarding claims 7-9, the combination of Yamada, Truche and Bui teaches the claimed mass spectrometry device that includes performing MALDI analysis on a sample plate that is engraved with digits that include the date the plate was manufactured, as well as a barcode or quick response (QR) code used to provide identification information about the sample plate, as described above regarding claims 1-6; wherein, one of ordinary skill in the art would recognize that use of a barcode or QR code on the sample plate would also include the ability to provide the sample information described in claims 7-9
Regarding claims 10-15, the combination of Yamada, Truche and Bui discloses using computer 32 of a work station that is connected to a display 30 to perform analysis of the images of a MALDI irradiated sample plate, as described above regarding claims 1-9, wherein, one of ordinary skill in the art would recognize that the computer/display of the work station of Yamada, Truche and Bui, would also 
Regarding claim 13, the combination of Yamada, Truche and Bui teaches the mass spectrometry device that is used to perrform all the steps of this method claim including the use of a display element, as described above regarding claims 1-12.
 Regarding claim 14, the combination of Yamada, Truche and Bui teaches the mass spectrometry device that includes programs that causes the image processor to perform image generation of a sample plate during MALDI, as described above regarding claims 1-13.
Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
October 21, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881